Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants incorporation by reference statement was not present on their filing date (that of the International case) and is therefore new matter.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20150005425), cited by applicants as evidenced by Sheilds et al. (US 5270387) , cited by the examiner in view of Kim et al. (US 20180179373), also cited by the examiner.
           Ahn discloses a composition containing a styrene/acrylonitrile/MMA grafted polybutadiene (abstract; preparation examples 1 to 3) and as understood by those skilled in the art, grafting processes are inherently only partially efficient in that a portion of the monomer present during the grafting process fails to graft to the rubber. Note Sheilds in the first paragraph in column 13 disclosing that in all grafting process, some monomer does not graft but rather forms matrix polymer. Hence as those skilled in the art understand free styrene/acrylonitrile polymer would be present as a result of the 
           The secondary reference Kim discloses addition of a polyalkylene glycol and that thermoplastic resins may be stabilized against discoloration after being irradiated with ionizing radiation (abstract) such as UV radiation (paragraph 5) and note disclosure of the characteristic of claim 6 at paragraph 67 of the reference.  Regarding claims 7 and 8, as the purpose of polyalkylene oxide addition as disclosed by the secondary reference is to eliminate coloring, those skilled in the art would assume that the characteristics of clams 7 and 8 would result from addition of polyalkylene oxide since the characteristics of claims 7 and 8 characterize reduced coloring. Note paragraph 69 for use of materials of the secondary reference as a surgical apparatus. 
It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of the invention to add polyalkylene glycol to the composition of the primary reference as taught by the secondary reference in order to reduce discoloring caused by UV light or alternatively extend the usefulness of the product of the primary reference to surgical items absent any showing of surprising and unexpected results.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

JCM
7-6-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765